United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 27, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-30168
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAVID JACOB HENDERSON,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 03-CR-50069-ALL
                          --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Jacob Henderson appeals his sentence imposed following

his guilty plea conviction for being a felon, an armed career

criminal, in possession of a firearm.     Henderson was sentenced to

a term of 210 months in prison to be followed by a five-year term

of supervised release.

     Henderson argues that there was no evidence that he

possessed or controlled the firearms found in his girlfriend’s

residence.     He asserts that the mere possibility of possession


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30168
                                  -2-

does not equate to actual possession warranting a two-level

upward adjustment under U.S.S.G. § 2K2.1(b)(1)(A) to a total

offence level of 28.

       However, Henderson’s possession of firearms had no impact on

his sentencing range.    His ultimate offence level of 31 was based

on a mandatory Chapter Four enhancement for armed career

criminals and a two-level reduction for acceptance of

responsibility. Henderson has neither contested the fact that he

is an armed career criminal nor shown how the two level

adjustment under U.S.S.G. § 2K2.1(b)(1)(A) had an effect on his

sentencing guideline range.

       Assuming the district court considered Henderson’s

possession of the three firearms in imposing a sentence at the

top of the guideline range, such consideration was appropriate.

There was reliable evidence in the presentence report and

presented at the sentencing hearing that Henderson was aware that

the weapons were in the house and that they were accessible to

him.    The evidence gave rise to a plausible inference that

Henderson was in constructive possession of the three firearms

found in the house.     See United States v. Houston, 364 F.3d 243,

248 (5th Cir. 2004).    The district court did not clearly err in

making the two-level adjustment pursuant to U.S.S.G. §

2K2.1(b)(1)(A) or in considering Henderson’s possession of the

firearms at sentencing.

       AFFIRMED.